         Case 2:18-cv-01747-MSG Document 23 Filed 09/25/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 CAITLIN DUBOIS,                              :     CIVIL ACTION
                                              :
               Plaintiff,                     :
                                              :
                     v.                       :     No. 18-cv-1747
                                              :
 PEOPLES COMMERCE, INC., ET AL.,              :
                                              :
               Defendants.                    :
                                              :

                                          ORDER

       AND NOW, this 25th day of September, 2019, it having been reported that the issues

between the parties in the above action have been settled and pursuant to Local Rule of Civil

Procedure 41.1(b), it is hereby ORDERED that the above action is DISMISSED pursuant to

agreement of counsel without costs. The Court of Clerk is directed to mark this action CLOSED.



                                                    BY THE COURT:



                                                    /s/ Mitchell S. Goldberg

                                                    MITCHELL S. GOLDBERG, J.
